Citation Nr: 9900446	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  91-12 021	)	DATE
	)
	)

Received from the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code in 
the amount of $355.20.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a November 1992 decision of the 
Committee on Waivers and Compromises (Committee) of a 
Regional Office (RO) of the VA.  The notice of disagreement 
was received in January 1993.  The statement of the case was 
sent to the veteran in April 1993.  The substantive appeal 
was received in April 1993.  

The Introduction Section of the Boards April 1995 remand is 
hereby incorporated by reference.  The Board notes that the 
issue currently in appellate status was originally noted in 
the April 1995 Board remand decision which addressed the 
issue of entitlement to restoration of a 100 percent 
evaluation for the veteran's service connected schizophrenia 
beginning on March 1, 1990.  The Board remanded this issue to 
the RO for further development and deferred the waiver issue.  
In October 1998, the issue of restoration of the 100  percent 
evaluation for the veterans schizophrenia beginning March 1, 
1990 issue was resolved in the veterans favor.  The waiver 
issue is the only issue in appellate status and before the 
Board at this time.  


REMAND

In August 1991, the veteran applied for Chapter 31 vocational 
rehabilitation benefits.  In January 1992, a VA Form 28-1905, 
Authorization and Certification of Entrance or Reentrance 
into Rehabilitation and Certification of Status, was received 
in which it was indicated that the veteran enrolled at Mohawk 
Valley Community College for the Spring 1992 term, from 
January 20, 1992 through May 17, 1992.  In February 1992, the 
veterans education award was processed.  In February 1992, 
the veteran was advised that he would be paid a subsistence 
allowance for his educational training of $333 per month, 
with the first payment in January of $122.10.  In March 1992, 
the Mohawk Valley Community College notified the RO that the 
veteran last attended classes on February 28, 1992.  

In a March 1992 letter, the RO informed the veteran that his 
vocational rehabilitation program was interrupted effective 
February 28, 1992 since he withdrew from school.  In April 
1992, the veteran failed to attend an interview with a 
vocational rehabilitation specialist.  In June 1992, the RO 
informed the veteran that his vocational rehabilitation 
program had been discontinued.  Thereafter, he was advised 
that his subsistence allowance had been retroactively 
terminated effective February 29, 1992.  This action created 
an overpayment of $355.20.  

In June 1992, correspondence was received from the veteran in 
which he asserted that he told the VA vocational 
rehabilitation specialist in February 1992 that he was 
terminating his educational program in February 1992.  The 
veteran asserted that he taped this conversation.  In July 
1992, the veteran requested a waiver of the recovery of the 
overpayment.  In November 1992, the Committee denied the 
veterans request based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  The Committee found that 
the veteran was at fault in the creation of the overpayment 
as he did not notify the VA in a timely manner of his 
withdrawal from classes and because he negotiated his 
subsistence allowance for March 1992 when he knew he was not 
attending classes.  In August 1992, the veteran again 
asserted that he informed the VA in a timely manner of his 
withdrawal from classes.  In his substantive appeal, the 
veteran again maintained that he taped his conversation with 
the vocational rehabilitation specialist. 

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

In this case, the Board finds that the veteran should be 
provided the opportunity to present his evidence, to include 
the alleged taped conversation, in support of his appeal.  
This evidence is relevant to the first and second elements 
and, if it exists, should be made part of the record and 
considered in conjunction with the veterans arguments.  In 
addition, the Board notes that due to the recent retroactive 
grant of VA disability compensation benefits, the veterans 
financial situation has changed.  As such, the veteran should 
complete a complete and current financial status report.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be contacted and 
provided the opportunity to present his 
evidence, to include the tape of the 
conversation with the vocational 
rehabilitation specialist, in support of 
his appeal.  With the tape the veteran 
should be requested to provide evidence 
that the taped conversation occurred in 
February 1992.

2.  The veteran should be provided an 
opportunity to submit a complete and 
current financial status report.  The RO 
should verify the amount of the veterans 
recent retroactive VA disability 
compensation benefits payment as well as 
his current monthly payment of VA 
disability compensation benefits.  

3.  If additional evidence is added to 
the record, the RO should refer the 
veteran's claim to the Committee for the 
Committee to again formally consider the 
appellant's claim of entitlement to a 
waiver of the recovery of the overpayment 
at issue.  The Committee should indicate 
if the appellant's request for waiver is 
precluded by fraud, misrepresentation, or 
bad faith.  If not, the standard of 
equity and good conscience should be 
applied.  If the action taken is adverse 
to the veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
